DECISION
On November 3, 2015, the Defendant was sentenced to twenty (20) years in the Montana State Prison, with ten (10) years suspended, for the offense of Robbery, a Felony, in violation of §45-5-401, MCA. The Court recommended the Nexus Program. Defendant received credit for time served in the amount of two hundred and fifty seven (257) days at the rate of $100.00 credit per day toward Defendant’s fine. However the amount of credit given shall not exceed the total amount of fine due.
On February 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Jennifer Streano of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is *10clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
Done in open Court this 4th day of February, 2016.
DATED this 29th day of February, 2016.
It is the unanimous decision of the Division that the sentence is clearly excessive and should be MODIFIED. The modified sentence is 20 years to the Montana State Prison with fifteen (15) years suspended with a recommendation to the NEXUS program. The reason for this modification is that the Defendant’s history of drug addiction warrants his placement in NEXUS and a shorter stay in MSP would facilitate his placement in NEXUS sooner. The remaining terms and conditions of the sentence imposed are not clearly inadequate or clearly excessive and are AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. John Warner, Member.